Case: 13-13518       Date Filed: 01/27/2015       Page: 1 of 39


                                                                          [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-13518
                              ________________________

                         D.C. Docket No. 1:11-cr-20350-JAL-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff - Appellee,

                                            versus

MATTHEW ANDREW CARTER,
a.k.a. Bill Carter,
a.k.a. William Charles Harcourt,

                                                                     Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (January 27, 2015)

Before HULL and JULIE CARNES, Circuit Judges, and ROTHSTEIN, * District
Judge.

       *
       Honorable Barbara J. Rothstein, United States District Judge for the Western District of
Washington, sitting by designation.
                Case: 13-13518       Date Filed: 01/27/2015       Page: 2 of 39




HULL, Circuit Judge:

       After a jury trial, Matthew Andrew Carter, also known as William Charles

Harcourt or Bill Carter, appeals his convictions for one count of travel in foreign

commerce for the purpose of engaging in a “sexual act” with a minor, in violation

of § 2423(b); four counts of travel in foreign commerce for the purpose of

engaging in “illicit sexual conduct” with a minor, in violation of 18 U.S.C.

§ 2423(b) and (f); and one count of attempting to travel in foreign commerce for

the same later purpose, in violation of 18 U.S.C. § 2423(e).1 After review of the

record and the briefs, and with the benefit of oral argument, we affirm.

                                    I. BACKGROUND

A.     The Six-Count Indictment

       On January 12, 2012, a federal grand jury returned a six-count, second

superseding indictment against Defendant Carter. While Counts One through Five

each charged violations of 18 U.S.C. § 2423(b), Count One is described separately

because the language of § 2423(b) was amended before the date of the conduct

alleged in Counts Two through Five.2 Furthermore, as recounted later, Carter’s



       1
          Section 2423(b) criminalizes travel in foreign commerce for the purpose of engaging in
illicit sexual conduct with a minor, while § 2423(e) makes attempt to violate § 2423(b)
punishable in the same manner as a completed violation.
       2
        See Prosecutorial Remedies and Tools against the Exploitation of Children Today Act of
2003, Pub. L. No. 108–21, § 105, 117 Stat 650, 654.
                                                2
              Case: 13-13518     Date Filed: 01/27/2015   Page: 3 of 39


defense counsel made arguments regarding Count One that he did not make

regarding Counts Two through Five. See infra, Part I.E.

      Count One alleged that Carter violated 18 U.S.C. § 2423(b) by traveling to

Haiti on or about October 2, 2001, “for the purpose of engaging in any sexual act,

as defined in [18 U.S.C. § 2246] with a person under 18 years of age that would be

in violation of Title 18, United States Code, Chapter 109A, if the sexual act

occurred in the special maritime and territorial jurisdiction of the United States.”

Count One tracked the language of the § 2423(b) statute in effect in 2001, which

provided:

             A . . . United States citizen . . . who travels in foreign
             commerce . . . for the purpose of engaging in any sexual
             act (as defined in section 2246) with a person under 18
             years of age that would be in violation of chapter 109A if
             the sexual act occurred in the special maritime and
             territorial jurisdiction of the United States shall be fined
             under this title, imprisoned not more than 15 years, or
             both.

18 U.S.C. § 2423(b) (2000).

      In Counts Two through Five, the indictment alleged that Carter violated 18

U.S.C. § 2423(b) on occasions in 2003, 2004, 2006, and 2009 by traveling from

the United States to Haiti for the purpose of engaging in “illicit sexual conduct,” as

defined in § 2423(f), with a minor. At the time of the conduct in Counts Two

through Five, §§ 2423(b) and (f) provided:



                                          3
              Case: 13-13518     Date Filed: 01/27/2015    Page: 4 of 39


             (b) Travel with intent to engage in illicit sexual
             conduct.--A person who travels in interstate commerce
             or travels into the United States, or a United States
             citizen or an alien admitted for permanent residence in
             the United States who travels in foreign commerce, for
             the purpose of engaging in any illicit sexual conduct with
             another person shall be fined under this title or
             imprisoned not more than 30 years, or both.
             ...
             (f) Definition.--As used in this section, the term “illicit
             sexual conduct” means (1) a sexual act (as defined in
             section 2246) with a person under 18 years of age that
             would be in violation of chapter 109A if the sexual act
             occurred in the special maritime and territorial
             jurisdiction of the United States; or (2) any commercial
             sex act (as defined in section 1591) with a person under
             18 years of age.

18 U.S.C. § 2423. Thus, while “any sexual act . . . with a person under 18 years of

age” was changed to “illicit sexual conduct” in § 2423(b), the definition of “illicit

sexual conduct” in § 2423(f) still included “sexual act[s] . . . with a person under

18 years of age” (as defined in section 2246).

      Count Six charged an attempt offense, specifically that Carter violated 18

U.S.C. § 2423(e) in 2011 by attempting to travel from the United States to Haiti for

the purpose of engaging in illicit sexual conduct with a minor.

B.    The Evidence at Trial

      The case proceeded to trial, which lasted for more than three weeks. The

government introduced evidence that Carter, an American citizen, ran the Morning

Star Center (the “Center”), a residential facility in Haiti that provided shelter, food,

                                           4
             Case: 13-13518     Date Filed: 01/27/2015   Page: 5 of 39


schooling, and amenities to local youths whose families could not afford to care for

them. From 1995 until 2011, Carter operated the Center at various locations near

Port-au-Prince, Haiti. The Center included a health clinic for the people living in

the surrounding neighborhood, which provided free services to local residents

following the January 2010 earthquake in Haiti. Carter regularly traveled to the

United States to raise charitable funds from churches and other donors to finance

the Center’s continued operation.

      The Center and its clinic, however, were the façade Carter used to shield his

abuse of young boys in Haiti for more than a decade and a half. Sixteen witnesses

testified that Carter sexually abused them when they lived at, or frequented, the

Center between 1995 and 2011. The abuse included Carter performing oral sex on

children, requiring children to perform oral sex on him, touching the genitals of

children, attempting to engage in anal sex with children, and requiring children to

masturbate him. All of Carter’s victims were male children. If the children

complied with his sexual demands, Carter would provide them with gifts and treat

them better than he would other children at the Center. But if a child refused to

comply with his sexual demands, Carter would hit the male child with closed fists,

spank him with sticks, and give him “the worst kind of chores.” The victims did

not report the abuse to others or leave the facility because they were ashamed or




                                          5
                Case: 13-13518        Date Filed: 01/27/2015        Page: 6 of 39


afraid of Carter. The abuse ended when Carter was arrested at Miami International

Airport on May 8, 2011.

C.     The Testimony of Witness G.S.

       Among the witnesses to testify during the government’s case in chief was

G.S., who testified that he lived as a child at the Center in Haiti and that Carter

repeatedly forced him to masturbate Carter. 3 Carter also requested oral sex from

G.S. and, on at least one occasion, made G.S. and other boys strip naked and touch

their own genitals, ostensibly in an effort to locate five dollars that were missing.

G.S. also testified that Carter sexually abused other boys and would beat or

otherwise punish them if they refused to comply with Carter’s sexual demands.

On direct examination, G.S. admitted that he had not disclosed that Carter had

forced him to masturbate Carter until two days before his testimony. G.S. testified

that he had not previously disclosed that abuse “[b]ecause these are ugly things.

For them to come out of me, they are very ugly things. And I have to tell the truth.

I wanted to come and tell it to him in his face. I was waiting to see if I would be

part of the trial so I could tell it to him in his face.”

       On cross-examination, Carter’s defense counsel began to question G.S.

about the contents of his initial interview with law enforcement, which occurred on

       3
          Although he was an adult at the time of the trial, G.S.’s full name is not included in the
trial transcript because he was a minor when he alleges that Carter abused him. We use this
convention throughout the remainder of this opinion when discussing witnesses who alleged that
they were abused as children.
                                                 6
              Case: 13-13518     Date Filed: 01/27/2015   Page: 7 of 39


May 22, 2011, only two weeks after Carter’s arrest in connection with this case.

During this line of questioning, defense counsel eventually asked G.S. whether he

had told government agents “that not only did he not touch you sexually” but also

“that you saw nothing improper going on at the program.”

      The government objected on hearsay grounds, but Carter’s defense counsel

argued that the question was permissible impeachment based on prior inconsistent

statements. Defense counsel referred to notes prepared by law enforcement from

the May 22, 2011 interview with G.S., which indicate that G.S. told the interviewer

that “[t]his guy never did anything to me because he never did anything to me.”

Defense counsel also proffered that G.S. told law enforcement on November 30,

2011, that he never saw Carter do anything to any children, although G.S. knew

that Carter did “bad things to some of the boys at night.” The government noted

that those statements attributed to G.S. were “based on law enforcement [notes] . . .

and not from any sworn statements taken under oath or any recorded statements.”

The government then summarized its objection as not objecting to this line of

inquiry, but only to the form of the question as hearsay, stating:

                The Government doesn’t object to the line of inquiry
             that defense counsel seeks to make. The Government
             would only object to the form of the question as
             characterizing it as hearsay: On such-and-such date,
             didn’t you tell law enforcement X, Y or Z?

                The Government would also object to the theatrical
             use of the law enforcement reports, as [defense counsel]
                                          7
              Case: 13-13518     Date Filed: 01/27/2015   Page: 8 of 39


             reads from them and waves them around to the jury. We
             think that’s inappropriate.

                It gives the impression that he’s reading from some
             sort of official document. It gives the impression to the
             jury that the defense counsel is actually reading the
             witness’s actual statements when that is not, in fact, the
             case.

      The district court ruled that Carter’s defense counsel could question G.S.

about those subject matters but not in the type of question form being used.

      Defense counsel then continued his cross-examination of G.S. G.S.

admitted that, at his first meeting with law enforcement, G.S. denied being

involved in any sexual activity with Carter. The district court then sustained the

government’s objection to other questions about this meeting, directing the defense

counsel to rephrase his questions: something that counsel never successfully did.

      Defense counsel then began asking questions of G.S. about a later meeting

with law enforcement, held on November 30, 2011. Defense counsel asked G.S.,

“You, in fact, denied again participating in any sexual activity with [Carter].

Correct?” The government objected, but the district court overruled the objection.

G.S. then testified that he had, in fact, made that denial. Defense counsel

continued asking G.S. about his statements to law enforcement.

      During this line of questioning, the district court repeatedly overruled

government objections on hearsay grounds. Finally, given the numerous



                                          8
              Case: 13-13518      Date Filed: 01/27/2015   Page: 9 of 39


objections by the government as to counsel’s good faith basis for asking particular

questions, the district court ruled:

             What I will allow you to do, [defense counsel], is detail
             with him how many meetings he had since he arrived in
             the country—how many meetings he had with the
             Government since he arrived in the country and up until
             two days ago he didn’t reveal anything.

After this ruling, defense counsel elicited from the witness that the witness had

first told agents about his sexual abuse only two days before trial and had not told

agents before because he was embarrassed.

D.    Mid-Trial Motions for Foreign Witness Depositions

      On February 12, 2013, a week after the evidentiary portion of the trial began

and during the government’s case in chief, Carter moved to take four witness

depositions in Haiti, pursuant to Federal Rule of Criminal Procedure 15. Carter’s

motion stated that his lawyers, who traveled to Haiti after the jury was selected but

before the jury was impaneled, had found three “exculpatory witnesses” living near

the Center in Haiti who did not have passports or visas and could not afford to

secure those documents to travel to the United States to testify. Carter’s counsel

proffered that the witnesses would testify that Carter helped the residents who

lived near the Center and that they saw no signs of sexual abuse. Specifically, the

witnesses would

             testify how the defendant was an asset to the
             neighborhood and how [Carter] and the other residents of
                                           9
             Case: 13-13518    Date Filed: 01/27/2015   Page: 10 of 39


             the Morning Star Center helped the neighborhood both
             before and after the earthquake with donations of food,
             clothing and medical supplies. In addition, they will
             testify that due to the actions of Mr. Carter, many lives
             were saved both in the neighborhood and the nearby tent
             city after the earthquake.

                 They will also testify that during their time in the
             neighborhood they interacted with both Mr. Carter and
             the residents of the Morning Star Center. They will
             testify that the residents were well treated by the
             defendant and they saw absolutely no signs of the sexual
             abuse that has been alleged.

                They will also testify how the residents interacted
             with those in the neighborhood and there were no signs
             of sexual abuse that support the allegations against the
             defendant.

      Additionally, Carter’s counsel sought to take a deposition of Pastor Alan

Randall, a witness in Haiti who was “unable to travel to the United States because

his wife recently suffered a massive heart attack and he cannot leave her for an

extended period of time.” Carter’s counsel proffered that Pastor Randall would

testify he visited the Center and saw no sign of sexual abuse:

             Randall will testify that he has been to the Morning Star
             Center on many occasions. He had been invited to dinner
             many times. In addition, he visited the Morning Star
             Center with personnel from the United Nations. He will
             further state under oath that he saw absolutely no sign of
             any sexual contact or abuse from the defendant.




                                         10
                Case: 13-13518        Date Filed: 01/27/2015       Page: 11 of 39


      On February 19, 2013, Carter’s counsel filed a supplement to his motion to

depose the three witnesses who lived in the neighborhood around the Center. 4

Carter again contended that the three witnesses would testify that there were no

signs of sexual abuse that support the allegations against the defendant. However,

Carter’s supplement to the motion to depose focused on the fact that the

government had introduced evidence of Carter’s interactions at the Center with

children in the neighborhood. In light of the testimony elicited by the government,

Carter argued, the depositions were “more crucial now” and the motion should be

granted.

      A day later, on February 20, 2013, Carter’s counsel filed another, separate

motion to depose a foreign witness pursuant to Rule 15. In that motion, Carter

requested permission to depose Kate Jensen, who lived in Copenhagen, Denmark.

Carter stated that Jensen was scheduled to travel to the United States on February

27, 2013, but that she suffered a setback in her recovery from a broken left

shoulder and was no longer able to appear in person. Carter’s counsel proffered

that Jensen would also testify that she visited the Center and never suspected any

sexual abuse was occurring:

                Ms. Kate Jensen, if permitted to testify[,] would state that
                she is a criminal investigator/police officer with the
                Copenhagen Police Department who was on a leave of
                absence and assigned to the United Nations in Haiti from

      4
          This motion did not mention the fourth witness in Haiti, Pastor Randall.
                                                 11
              Case: 13-13518    Date Filed: 01/27/2015    Page: 12 of 39


             approximately 2006 to 2011. She met the defendant in
             early 2009 at a BBQ with about 15 residents of the
             Morning Star Center. She would testify that the children
             were very well behaved and very respectful to all of the
             guests. Off[icer] Jensen was so impressed with the
             children’s behavior that she visited the Morning Star
             Center on numerous occasions. During those visits she
             would stay for dinner but not spend the night. When she
             heard that Bill Carter (a male) was operating a children’s
             home with only boys, her criminal investigators’
             background kicked in and she wanted to make sure
             nothing illegal was going on. Ms. Jensen will testify that
             at no time did she ever suspect that any type of sexual
             abuse was going on at the orphanage. It appeared to her
             that all of the children loved being there.

Carter’s defense counsel informed the district court that Jensen “is not an expert

but is a fact witness.”

      Before the defense presented its case in chief, the district court orally denied

both motions to depose witnesses. The government offered to stipulate certain

facts to which the foreign witnesses would allegedly testify, including that none of

the witnesses personally observed Carter engaging in illicit sexual conduct with the

Center’s residents, but defense counsel rejected the stipulation, stating that

“nothing could take the place of the Rule 15 depositions.” Carter’s counsel then

made a renewed, oral motion to take the five foreign witness depositions. The

district court denied the renewed motion, saying that the testimony Carter sought

was immaterial to the case and cumulative of other evidence. The district court




                                          12
               Case: 13-13518        Date Filed: 01/27/2015       Page: 13 of 39


supplemented its oral order with a written order that explained its reasons for

denying the motions to depose foreign witnesses.

E.     Motion for Judgment of Acquittal

       At the conclusion of the government’s case in chief, Carter’s defense

counsel moved for judgment of acquittal on all counts, pursuant to Federal Rule of

Criminal Procedure 29(a). As to all counts, Carter argued, inter alia, that the

government failed to introduce evidence sufficient to sustain a conviction.

       With regard to Count One only, Carter’s defense counsel also argued that the

§ 2423(b) statute applicable to that count required the government to prove that the

defendant engaged in a sexual act with a minor and that the act was performed

within the special maritime and territorial jurisdiction of the United States. As to

Count One, Carter’s defense counsel contended that there was no “evidence to

show that any of the purported sexual acts that occurred [around] October, 2001,

ever occurred within the special maritime and territorial jurisdiction of the United

States,” and that Carter was therefore entitled to a judgment of acquittal as to

Count One.5


       5
          Carter’s defense counsel did not make this argument as to Counts Two through Five
because those counts alleged violations that occurred after the 2003 amendment to § 2423(b),
which he apparently interpreted as removing the requirement that the government prove a sexual
act occurred within the special maritime and territorial jurisdiction of the United States. During
trial, defense counsel stated:

                  Count 1 charges that, on or about October 2nd, 2001, . . . the
               Defendant, a United States citizen, did travel in foreign commerce
                                                13
               Case: 13-13518        Date Filed: 01/27/2015       Page: 14 of 39


       After hearing arguments, the district court denied Carter’s motion for

judgment of acquittal as to all counts.

F.     The Introduction of Government Exhibit 105

       Carter’s counsel then put on Carter’s defense, which included only one

witness: Carter.

       Carter denied every allegation of sexual abuse. Carter admitted that he

traveled from the United States to Haiti on each of the dates alleged by Counts One

through Five. But he testified that his purpose in traveling to Haiti was to support




               from the United States . . . to Haiti for purposes of engaging in any
               sexual act, as defined in [18 U.S.C. § 2246], with a person under
               18 years of age that would be a violation of Title 18, United States
               Code, Chapter 109—and this is the language I want the Court to
               focus on—if the sexual act occurred in the special maritime and
               territorial jurisdiction of the United States . . . .

                   While the evidence that Mr. Carter may or may not have
               committed sexual acts with persons under 18 years of age during
               this time period is a jury question, the issue as to whether the acts
               occurred within the special maritime and territorial jurisdiction of
               the United States is also a question of law. . . . However, the
               evidence that came in through this—through the Government’s
               case in chief failed to show that the acts occurred in the special
               maritime and territorial jurisdiction.

                  If the Court notes[,] the remaining counts, 2 through 6, do not
               have that requirement. Only Count 1 [includes the location as an
               element], based on the age of that count. And, therefore, a
               judgment of acquittal, at a minimum, should be entered as to that
               count.

        We note, however, that the language, “if the sexual act occurred in the special maritime
and territorial jurisdiction of the United States,” was removed from § 2423(b) but was still
included in the definition of “illicit sexual conduct” in § 2423(f).
                                                14
             Case: 13-13518     Date Filed: 01/27/2015   Page: 15 of 39


and further the work of the Center, and to bring back donations and supplies

collected in the United States to the Center. Carter denied traveling to Haiti for the

purpose of engaging in sexual acts with minors.

      During direct examination, Carter testified that he lived in Egypt for several

years beginning in 1986. In Egypt, Carter lived in a house with a young boy,

whose mother Carter paid so that the boy would live with him and perform certain

tasks. Carter further testified that he was arrested by Egyptian law enforcement,

who falsely accused him of being a spy. Defense counsel asked whether “there

any allegations of sexual impropriety made against” Carter. Carter replied, “Not

that I know of at the time.” Nonetheless, according to Carter, an investigation

commenced, and Carter was eventually deported from Egypt and sent back to the

United States. On cross-examination, Carter denied that he was arrested on child

molestation charges.

      After the defense rested, the government prepared to call a rebuttal witness

and sought to introduce evidence that would impeach Carter’s testimony and prove

that Carter knew that he had been arrested on suspicion of child molestation.

Specifically, the government sought to admit into evidence Exhibit 105, a cable

sent between State Department employees in February 1990, which documented

Carter’s arrest in Egypt. The cable contained two sections. The first section

resembled a form, with more than 20 lines of information, including “Name,”

                                          15
             Case: 13-13518     Date Filed: 01/27/2015   Page: 16 of 39


“Sex,” “DPOB” (date and place of birth), “Date and place of arrest,” “Arrest

condition,” and “Charges.” The second section included comments made by State

Department officials, including references to statements made by Carter and an

assessment of the State Department’s investigation into his arrest.

      The government contended that the State Department, including its Embassy

in Egypt, had a policy of making a record in this form of any arrest of an American

citizen in a foreign country. Accordingly, the government argued that the cable

was admissible as a business record, pursuant to Federal Rule of Evidence 803(6),

and alternatively as a public record, pursuant to Rule 803(8).

      Carter objected to the admissibility of the cable on hearsay and

Confrontation Clause grounds. Carter objected both to the admissibility of the

cable itself, and more specifically to the admissibility of “the law enforcement

activity of the Egyptian police and the Egyptian Government” that was recorded on

the first section of cable. Carter contended that his arrest information should be

excluded because such a report constituted hearsay from an Egyptian official,

rather than information to which the State Department employee who filled out the

form had personal knowledge.

      After hearing arguments, the district court stated that it was impossible to

know whether the statements attributed to Carter in the comments section of the

cable were made by Carter to the Egyptian authorities, and that the State

                                         16
               Case: 13-13518         Date Filed: 01/27/2015        Page: 17 of 39


Department official who filled out the form might not have had direct knowledge

of the conversation. The government agreed. The district court then stated that “if

[the comment portion] came from the arrest form, [its admission] would be a

violation of the confrontation clause.”

       The district court further stated that “the pro forma portion of the form,

which is name, date of birth, arrest charge, date of arrest, medical condition—all of

that information is the information made in the normal course of affairs to be

collected by both the [U.S.] Embassy, in this instance in Egypt, and to be

transmitted back to the Department of State in Washington, DC, for the purpose of

protecting the interests of the [U.S.] citizen abroad.” Accordingly, the district

court admitted a redacted version of the cable, which included the arrest

information in the first section, but did not include the second (comments) section

with the references to Carter’s statements.6

G.     The Jury Instructions

       The government submitted proposed jury instructions, which provided, in

relevant part, as to Count One:

                   Count 1 charges the Defendant, a United States
               citizen, with traveling in foreign commerce from the
               United States to Haiti for the purpose of engaging in any
               sexual act with a person under 18 years of age. . . .


       6
         The district court also concluded, in the alternative, that the cable was admissible as a
public record, pursuant to Rule 803(8).
                                                 17
             Case: 13-13518     Date Filed: 01/27/2015   Page: 18 of 39


                 The Defendant can be found guilty of Count 1 only if
             all the following facts are proved beyond a reasonable
             doubt:
                    (1) the Defendant is a United States citizen;
                    (2) the Defendant traveled in foreign commerce;
                    and
                    (3) the Defendant traveled for the purpose of:
                         • engaging in a sexual act with a person who
                         is under 16 years of age and is at least four
                         years younger than the Defendant; or
                         • causing a person under 18 years of age to
                         engage in a sexual act by threatening or
                         placing that person in fear; or
                         • causing a person under 18 years of age to
                         engage in a sexual act by using force against
                         that person. . . .

                The Government does not have to prove that the
             Defendant actually engaged in a sexual act with a person
             under 18 years of age, but must prove that he traveled
             with the intent to engage in such conduct.

      Carter’s counsel objected to the proposed instructions as to Count One on

two grounds. First, he requested that the phrase “if that sexual act occurred in the

special maritime and territorial jurisdiction of the United States” be added both to

the introductory paragraph, after “18 years of age,” and to the elements of the

offense, as the fourth element. Second, Carter’s counsel requested that the word

“knowingly” be added before the word “traveled” in the elements of the crime.

      The district court overruled Carter’s objections and charged the jury as to

Count One, in relevant part:

                 Count 1: It’s a federal crime for a United States
             citizen to knowingly travel in foreign commerce for the
                                         18
Case: 13-13518     Date Filed: 01/27/2015   Page: 19 of 39


purpose of engaging in a sexual act with a person under
18 years of age.

    The Defendant can be found guilty of Count 1 only if
all the following facts are proved beyond a reasonable
doubt:

   1: The Defendant is a United States citizen;

   2: The Defendant traveled in foreign commerce; and,

    3: The Defendant traveled for the purpose of engaging
in a sexual act with a person who is under 16 years of age
and is at least four years younger than the Defendant, or
causing a person under 18 years of age to engage in a
sexual act by threatening or placing that person in fear, or
causing a person under 18 years of age to engage in a
sexual act by using force against that person.

   The term “sexual act” means contact between the
penis and the vulva or the penis and the anus involving
penetration, however slight; or contact between the
mouth and the penis, the mouth and the vulva, or the
mouth and the anus; or the penetration, however slight, of
another person’s anal or genital opening by a hand, finger
or any object with an intent to abuse, humiliate, harass or
degrade the person or arouse or gratify the sexual desires
of the Defendant or any other person; or an intentional
touching, not through the clothing, of the genitalia of a
person younger than 16 years old with the intent to abuse,
humiliate, harass or degrade the person or arouse or
gratify the sexual desire of the Defendant or any other
person. . . .

    The Government does not have to prove that the
Defendant actually engaged in a sexual act with a person
under 18 years of age, but must prove that he traveled
with the intent to engage in such conduct. Proof of the
Defendant’s intent may be established by either direct or
circumstantial evidence.
                            19
               Case: 13-13518       Date Filed: 01/27/2015      Page: 20 of 39




                 The Government does not have to show that the
              sexual act is illegal in the country to which the Defendant
              traveled.

       The district court did not specify that the jury must find that the sexual act,

which was the defendant’s purpose, would have been illegal if it occurred in the

special maritime or territorial jurisdiction of the United States. Rather, the district

court defined “sexual act” according to the meaning given to that term by 18

U.S.C. § 2246. Carter did not object to the district court’s definition of “sexual

act” in its jury instructions for Count One.

       As to the jury instructions for Counts Two through Five, Carter made only

one objection, which was about certain evidence and was sustained. 7

H.     Guilty Verdict and Sentencing

       On February 28, 2013, the jury found Carter guilty on all counts. After trial,

Carter filed a Rule 29(c) motion for judgment of acquittal and a Rule 33 motion for

a new trial. See Fed. R. Crim. P. 29 and 33. The district court denied both

motions, and sentenced Carter to 1,980 months’ imprisonment. 8

       Carter timely appealed.


       7
       Carter objected to a paragraph in the proposed jury instructions regarding the difference
between direct and circumstantial evidence. That objection, which was sustained, is not at issue
on appeal.
       8
        The district court sentenced Carter to six consecutive terms: 180 months’ imprisonment
for Count One and 360 months’ imprisonment each for Counts Two through Six. On appeal,
Carter challenges only his convictions and does not raise any sentencing issues.
                                               20
               Case: 13-13518        Date Filed: 01/27/2015        Page: 21 of 39


                                       II. DISCUSSION

A.     Denial of Carter’s Rule 29 Motions on Count One

       On appeal, Carter’s first argument is that the district court erred in denying

his motions for judgment of acquittal on Count One.9 Carter contends that the

version of the § 2423(b) statute applicable to Count One, as well as the language

used in Count One, required the government to prove that the sexual act itself

occurred in the special maritime and territorial jurisdiction of the United States,

and the government did not prove this fact.10

       It is clear from a review of the § 2423(b) statute and the indictment that the

government was not required to prove that the defendant actually committed any

sexual act whatsoever, let alone prove that the defendant committed a sexual act in

the special maritime and territorial jurisdiction of the United States. See United

States v. Bredimus, 352 F.3d 200, 210 (5th Cir. 2003) (“We find . . . that the

criminal act under § 2423(b) is foreign travel with criminal intent; and thus, the

offense is complete even if the illicit intent is never realized.”); see also United

States v. Vang, 128 F.3d 1065, 1069 (7th Cir. 1997) (“In 1994, Congress created



       9
         Carter does not appeal the district court’s denial of his motion for judgment of acquittal
on any other count.
        10
           We review de novo a district court’s denial of a motion for judgment of acquittal on
sufficiency of the evidence grounds and look at the record in the light most favorable to the jury
verdict, drawing all reasonable inferences and credibility choices in its favor. United States v.
Reeves, 742 F.3d 487, 497 (11th Cir. 2014). We also review de novo the district court’s
interpretation of a statute. United States v. Murrell, 368 F.3d 1283, 1285 (11th Cir. 2004).
                                                21
               Case: 13-13518        Date Filed: 01/27/2015       Page: 22 of 39


§ 2423(b) in a further attempt to expand the protection of minors. The new statute

punishes mere ‘travel’ in interstate commerce . . . .”).

       The phrase Carter highlights—“if the sexual act occurred in the special

maritime and territorial jurisdiction of the United States”—does not limit the

territorial or jurisdictional reach of the statute. Rather, it defines what types of

sexual acts a defendant must have traveled for the purpose of committing to be

guilty of the crime: those sexual acts that would be unlawful if they occurred in the

special maritime and territorial jurisdiction of the United States.

       Carter’s argument that Count One should have been dismissed because the

government failed to produce evidence that he engaged in any sexual acts in the

special maritime or territorial jurisdiction of the United States therefore lacks

merit. That the defendant committed a sexual act in a particular jurisdiction simply

is not an element of a violation of § 2423(b). Accordingly, the district court

properly denied Carter’s motions for judgment of acquittal as to Count One.

B.     Overruling of Carter’s Objections to the Jury Instructions

       On appeal, Carter’s second argument is that the district court erred in its jury

instructions regarding the § 2423(b) offenses in Counts One through Five.11



       11
          We review de novo the legal correctness of jury instructions. United States v. Gibson,
708 F.3d 1256, 1275 (11th Cir.), cert. denied, 571 U.S. ___, 134 S. Ct. 342 (2013). We defer to
the district court on questions of phrasing absent an abuse of discretion. Frank, 599 F.3d at
1236. The district court’s jury instructions are subject to harmless error review. United States v.
House, 684 F.3d 1173, 1196 (11th Cir. 2012), cert. denied, 568 U.S. ___, 133 S. Ct. 1633 (2013).
                                                22
               Case: 13-13518       Date Filed: 01/27/2015        Page: 23 of 39


       1.      Count One: Location of the Sexual Acts

       Carter first argues that the district court erred by failing to include in the

instruction for Count One “the element requiring the jury to find whether ‘the

sexual act occurred in the special maritime and territorial jurisdiction of the United

States.’” For the reasons explained in Part II.A, Carter’s argument lacks merit.

Neither the commission of the sexual act, nor its occurrence in a particular

jurisdiction, was an element of the § 2423(b) offense in Count One. 12

       2.      Counts One through Five: Whether “Knowing Travel in Foreign
               Commerce” is an Element

       Next, in his brief on appeal, Carter contends that the term “knowingly”

should have been included in the elements under Counts One through Five

“because § 2423(b) is a specific intent crime and[/]or is a crime requiring intent

that requires travel[ing] with a purpose.”

       As an initial matter, where a defendant agrees to the “court’s proposed

instructions, the doctrine of invited error applies, meaning that review is waived

even if plain error would result.” United States v. Frank, 599 F.3d 1221, 1240

(11th Cir. 2010). Because Carter’s defense counsel at trial agreed to the jury

instructions as to Counts Two through Five after the district court sustained his

only objection to those instructions, Carter has waived his right to appeal the jury

       12
         While Carter does not raise this issue as to Counts Two through Five, we note those
counts also do not require the government to prove that the defendant engaged in illicit sexual
conduct in a particular location.
                                                23
                Case: 13-13518        Date Filed: 01/27/2015         Page: 24 of 39


instructions as to Counts Two through Five, even if the instructions constituted

plain error.

       In any event, neither version of § 2423(b) has a “knowing” requirement in

the statute. In reaching this conclusion and in construing this criminal statute, “we

begin with the plain language; where the language Congress chose to express its

intent is clear and unambiguous, that is as far as we go to ascertain its intent

because we must presume that Congress said what it meant and meant what it

said.” United States v. Browne, 505 F.3d 1229, 1250 (11th Cir. 2007) (quotation

marks omitted).

       Notably, the language of the § 2423(b) statute, quoted above, did not include

any reference to “knowing[ ] travel[ ] in foreign commerce” or any other use of the

word “knowing” or “knowingly.” Similarly, the current version of § 2423(b) does

not include any use of the word “knowing” or “knowingly.” See 18 U.S.C.

§ 2423(b) (2012) (“A . . . United States citizen . . . who travels in foreign

commerce, for the purpose of engaging in any illicit sexual conduct with another

person shall be fined under this title or imprisoned not more than 30 years, or

both.”). 13



       13
          By contrast, an adjacent subsection of § 2423 does include a “knowing” requirement.
See 18 U.S.C. § 2423(a) (“A person who knowingly transports an individual who has not
attained the age of 18 years in interstate or foreign commerce . . . shall be fined under this title
and imprisoned not less than 10 years or for life.” (emphasis added)).
                                                  24
               Case: 13-13518        Date Filed: 01/27/2015        Page: 25 of 39


       We are mindful that the district court included the phrase “knowing[ ] travel

in foreign commerce” in the introductory paragraph of the jury instructions 14 and

that the phrase likewise appears in the introductory paragraph of the current pattern

charge for a violation of § 2423(b). See Eleventh Circuit Pattern Jury Instructions

(Criminal Cases) at 534-35. However, this Circuit’s pattern instructions, while a

valuable resource, are not binding law. See United States v. Dohan, 508 F.3d 989,

994 (11th Cir. 2007).

       And Congress has chosen not to include a “knowing” requirement in

§ 2423(b). Neither the version of § 2423(b) in effect at the time of the charged

conduct, nor any later version, includes the term “knowing” or “knowingly.” See

18 U.S.C § 2423(b) (2000); id. § 2423(b) (2010). Rather, the mens rea required by

the § 2423(b) statute is that the individual travel for the purpose of committing

certain acts. See United States v. Tykarsky, 446 F.3d 458, 471 (3d Cir. 2006). Put

simply, “knowing travel in foreign commerce” is not now, and was not before, an

element of a § 2423(b) offense.

       Carter has offered no reason why we should deviate from the plain language

of § 2423(b) and insert an element that Congress did not include when drafting that

statute. Rather, Carter merely lists two decisions, which he claims “reference


       14
          Although the district court likewise included that phrase in its introductory paragraph to
the jury instructions for Counts One through Five, it did not include it when specifying the
elements of a § 2423(b) offense.
                                                25
             Case: 13-13518    Date Filed: 01/27/2015    Page: 26 of 39


§ 2423(b) as ‘knowingly’ [sic].” The first, United States v. Vance, does not, in

fact, refer to the completed offense as including a knowledge requirement. See

494 F.3d 985 (11th Cir. 2007), superseded by statute on other grounds as

recognized in United States v. Jerchower, 631 F.3d 1181, 1186 (11th Cir. 2011).

In Vance, this Court quoted a federal grand jury indictment that charged the

defendant with the inchoate crime of “knowingly attempting to travel in foreign

commerce,” in violation of § 2423(b) and (e). Vance, 494 F.3d at 990 (emphasis

added and brackets omitted). The word “knowingly” in the indictment thus

modifies “attempting,” not “travel.” At no point did this Court indicate that the

statute required knowing travel. See generally id.

      The second decision Carter identifies, United States v. Robertson, includes

only two passing references to the defendant pleading guilty to “knowingly

traveling in interstate commerce for the purpose of engaging in a sexual act with” a

minor. 350 F.3d 1109, 1111, 1114 (10th Cir. 2003). In that case, the defendant did

not challenge his conviction, the sufficiency of the evidence, the elements of the

crime, or anything else that would have required the court to consider whether

“knowing[ ] travel[ ]” was an element of the offense. See generally id. Rather, the

only issue on appeal was the application of a sentencing guidelines enhancement.

See id. at 1112. These two passing references do not persuade us that we should




                                         26
               Case: 13-13518        Date Filed: 01/27/2015        Page: 27 of 39


ignore the plain meaning of the § 2423(b) statute and add an element to the offense

created by Congress.

       Accordingly, the district court’s jury instructions were legally correct, and

its phrasing did not constitute an abuse of discretion, much less reversible error.15

C.     Denial of Carter’s Motions for Foreign Witness Depositions

       Next, Carter argues that the district court erred in denying his motions to

take five foreign witness depositions during the trial. Carter contends that “the five

witnesses’ [sic] were going to testify to a material fact that was allegedly in dispute

within Counts 1-6,” and “would have supported and[/]or corroborated Carter’s

testimony and the theory of the defense that he did not travel to Haiti to engage in

sexual acts with persons under the age of eighteen, but instead to engage in acts of

good will for the Haitian community.” Carter also argues that “the proferred

witnesses’ testimony would have shown that there were no signs of sexual abuse”

at the Center. Finally, Carter contends that the error was per se reversible because

it amounted to a “deprivation of Carter’s fundamental right to a fair trial.”16


       15
           Even if we were persuaded that the § 2423(b) statute requires “knowing travel in
foreign commerce,” we nonetheless conclude that any error was harmless. Carter himself
testified that he traveled from the United States to Haiti on October 2, 2001 (albeit allegedly only
to bring funds he raised from the United States to the Center). Therefore, even if the government
bears the burden under § 2423(b) to prove that Carter’s overseas travel to Haiti was done
knowingly, Carter’s own testimony proves that it was.
         And abundant evidence of Carter’s sexual conduct with minors in Haiti was more than
sufficient to support the jury’s verdict that Carter’s travel to Haiti was in foreign commerce for
the purpose of committing sexual acts with minors.

                                                27
               Case: 13-13518         Date Filed: 01/27/2015       Page: 28 of 39


       District courts may grant a party’s request to depose a prospective witness

“because of exceptional circumstances and in the interest of justice.” Fed. R.

Crim. P. 15(a)(1). The moving party bears the burden of showing that exceptional

circumstances exist to warrant the deposition. Drogoul, 1 F.3d at 1552. “[T]hree

factors guide the exceptional circumstances analysis: whether (1) the witness is

unavailable to testify at trial; (2) injustice will result because testimony material to

the movant’s case will be absent; and (3) countervailing factors render taking the

deposition unjust to the nonmoving party.” United States v. Ramos, 45 F.3d 1519,

1522-23 (11th Cir. 1995). “The principal consideration guiding whether the

absence of a particular witness’s testimony would produce injustice is the

materiality of that testimony to the case.” Drogoul, 1 F.3d at 1552. This Court has

reversed a district court’s denial of a motion for foreign witness depositions where

the expected testimony was “highly material to the case,” going to “the very heart

of the government’s allegations,” and the countervailing concerns were premature

and speculative. Id. at 1553-56.

       Although offered separately, Carter’s proffers of the witnesses’ testimony

demonstrate that all five witnesses would have offered testimony relating to only



       16
          We review for abuse of discretion a district court’s decision to refuse to allow a party to
take a deposition in a criminal case. United States v. Thomas, 62 F.3d 1332, 1340 (11th Cir.
1995). Depositions are generally disfavored in criminal cases, and foreign depositions, in
particular, are considered “suspect” and are “not favored.” United States v. Drogoul, 1 F.3d
1546, 1551 (11th Cir. 1993).
                                                 28
               Case: 13-13518        Date Filed: 01/27/2015        Page: 29 of 39


two points: (1) that the witnesses observed Carter performing good works in the

community, and (2) that the witnesses saw “no signs” of sexual abuse of children.

Carter contends that this testimony would have helped him establish that he

traveled in foreign commerce for the purpose of helping the community, not for the

purpose of engaging in sexual acts with minors.

       First, to the extent that Carter sought to introduce testimony that he

performed good deeds in the community, such testimony would have been

cumulative. Here, other witnesses, including some of the victims, testified that

Carter operated the clinic for the community; that the clinic provided free services;

and that children whose families could not afford to support them received

clothing, food, and education at the Center.17 Accordingly, the district court did

not abuse its discretion by excluding this deposition testimony. See United States

v. Blackman, 66 F.3d 1572, 1578 (11th Cir. 1995) (affirming denial of motion to

depose witnesses where other witnesses “testified about the events” and “the

defendants’ claims . . . were fully developed”).

       Second, to the extent that Carter sought to introduce testimony from

witnesses that they saw no signs of abuse at the Center, Carter has shown no error

in this regard either. Carter did not proffer that any of these witnesses would be

       17
          Carter also indicates that he sought to introduce evidence from the foreign witnesses
that the children at the Center were “well treated.” However, such evidence would not be
material to the central issue in this case, which is whether he traveled in interstate commerce for
the purpose of engaging in sexual acts with children. See Ramos, 45 F.3d at 1523.
                                                29
               Case: 13-13518        Date Filed: 01/27/2015       Page: 30 of 39


expert witnesses.18 Without Carter proffering any expertise by the witnesses in the

identification of hidden sexual abuse, the district court could not have admitted

their testimony that they saw “no signs” of abuse for the purpose of establishing

that the abuse did not occur. See United States v. Frazier, 387 F.3d 1244, 1260

(11th Cir. 2004) (observing that only expert witnesses may give their opinion about

matters on which they do not have first-hand knowledge).

       Accordingly, the district court at best could have admitted only testimony

that the witnesses did not directly observe abuse during their limited interactions

with Carter. But the fact that certain witnesses did not see children being abused

during particular times when they interacted with Carter does nothing to contradict

the testimony of the victims who claimed Carter forced them, as children, to

engage in sexual acts with him inside the Center when away from other adults.

Thus, the district court did not abuse its discretion by excluding this deposition

testimony. Cf. Ramos, 45 F.3d at 1523 (stating that the absence of “testimony

material to the movant’s case” is a factor in the exceptional-circumstance analysis

under Rule 15).

       Because the foreign witnesses’ proffered testimony consisted only of

cumulative, immaterial, or inadmissible evidence, Carter failed to establish the


       18
         Even though Jensen had been a police investigator, Carter did not proffer evidence that
she was an expert at identifying sexual abuse, and defense counsel specifically stated that she “is
not an expert but is a fact witness.”
                                                30
               Case: 13-13518        Date Filed: 01/27/2015       Page: 31 of 39


second factor in the exceptional-circumstances test under Rule 15, that “injustice

will result because testimony material to the movant’s case will be absent.” See

Ramos, 45 F.3d at 1523.

D.     Admission of Exhibit 105

       On appeal, Carter also argues that the district court erred in admitting

Exhibit 105, a partially-redacted State Department Cable reporting Carter’s 1990

arrest in Cairo, Egypt, for alleged child molestation. Carter contends that “the

court erred in admitting Exhibit 105 with the fact that Carter had been arrested for

child molestation in Egypt in 1990 as the government informed the Court that it

probably came from the arresting authorities and the Court acknowledged that is a

violation of the right to confrontation.” Carter argues that the admission of Exhibit

105 constituted “per se reversible error.”19

       We conclude that Carter has abandoned arguments necessary for him to

establish that the district court erred in its hearsay ruling or in its Confrontation

Clause ruling, and his claims as to each therefore fail.

       19
          A review of the record reveals that Carter’s claim that “the government informed the
Court that [the information regarding the arrest charge] probably came from the arresting
authorities” lacks merit. The government admitted that the second section, containing
comments, might have included information that came from the arresting authorities. But that
section was not admitted as evidence and cannot form the basis of Carter’s argument.
        Rather, the only section admitted into evidence was the first section, which included the
allegation that Carter was arrested on child molestation charges. The district concluded that the
information included in the first section “is the information made in the normal course of affairs
to be collected by both the US Embassy, in this instance in Egypt, and to be transmitted back to
the Department of State in Washington, DC, for the purpose of protecting the interests of the US
citizen abroad.” Regardless, for the reasons discussed infra, we reject Carter’s arguments.
                                                31
                 Case: 13-13518        Date Filed: 01/27/2015        Page: 32 of 39


      With regard to hearsay, the primary ground upon which the district court

admitted the cable was that the cable constituted an admissible business record,

pursuant to Rule 803(6). But on appeal, Carter’s brief has failed to make any

argument regarding—or even any reference to—the district court’s Rule 803(6)

determination.20 Accordingly, we conclude that he has abandoned any argument

that the district court erred by admitting the cable pursuant to Rule 803(6). See

Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 972 (11th Cir. 2008) (“It

is well settled in this circuit that an argument not included in the appellant’s

opening brief is deemed abandoned.”). Because he has “abandoned an issue on

which he had to prevail in order to obtain reversal” on hearsay grounds, his hearsay

argument fails. See United States v. King, 751 F.3d 1268, 1277 (11th Cir.), cert.

denied, 135 S. Ct. 389 (2014).

      Turning to Carter’s Confrontation Clause argument, we first note the

Confrontation Clause prohibits the admission of a declarant’s out-of-court

testimonial statements unless the declarant was unavailable and the defendant had

a previous opportunity to cross-examine the declarant. Crawford v. Washington,

541 U.S. 36, 53-54, 124 S. Ct. 1354, 1365 (2004). However, the Confrontation

Clause does not prohibit the admission of non-testimonial statements. See

Crawford, 541 U.S. at 68, 124 S. Ct. at 1374 (“Where nontestimonial hearsay is at


      20
           On appeal, Carter filed an opening brief but chose not to file a reply brief.
                                                  32
             Case: 13-13518     Date Filed: 01/27/2015    Page: 33 of 39


issue, it is wholly consistent with the Framers’ design to afford the States

flexibility in their development of hearsay law.”). In his brief, Carter does not

argue that the cable or the record of his arrest in Egypt were testimonial.

Accordingly, he has again abandoned a necessary issue in his larger Confrontation

Clause argument, which therefore fails. See United States v. Mathis, 767 F.3d

1264, 1278 (11th Cir. 2014) (“[The defendant] does not argue on appeal that [the

out-of-court statements] were testimonial and he has ‘therefore abandoned an issue

on which he had to prevail in order to obtain reversal.’” (quoting King, 751 F.3d at

1277)).

      Even if Carter had preserved the issues, his hearsay and Confrontation

Clause arguments would be subject to harmless error review. See United States v.

Magluta, 418 F.3d 1166, 1179-80 (11th Cir. 2005) (hearsay); United States v.

Jones, 601 F.3d 1247, 1264 (11th Cir. 2010) (Confrontation Clause) (quoting

Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S. Ct. 1431, 1438 (1986)).

      Hearsay errors are harmless “if, viewing the proceedings in their entirety, a

court determines that the error did not affect the verdict, or had but very slight

effect.” Magluta, 418 F.3d at 1180 (quotation marks omitted). “For violations of

the Confrontation Clause, harmless error occurs where it is clear beyond a

reasonable doubt that the error complained of did not contribute to the verdict




                                          33
               Case: 13-13518        Date Filed: 01/27/2015       Page: 34 of 39


obtained.” United States v. Caraballo, 595 F.3d 1214, 1229 (11th Cir. 2010)

(quotation marks omitted).

       In this case, even if the admission of the cable was error, it was harmless

under both standards. The evidence that Carter challenges was merely collateral to

the offenses with which Carter was charged. Indeed, the government introduced

the evidence for the purpose of impeaching Carter’s testimony, not for the purpose

of establishing that he engaged in the conduct referenced on the State Department

cable. Furthermore, the evidence of Carter’s guilt on all six counts was

overwhelming. Accordingly, we readily conclude that any error regarding the

admission of the State Department cable was harmless and is not grounds for

reversal.

E.     Limitation on the Cross-Examination of Witness G.S.

       Carter contends that the district court erred in prohibiting defense counsel

from questioning a government’s witness, G.S., about prior statements that were

allegedly inconsistent with his trial testimony. Carter argues that the district court

erred by prohibiting Carter “from exploring the essence of the case and the

witness’ credibility regarding that [sic] Carter had not engaged in sexual

misconduct.”21


       21
         We review a district court’s decision to limit the scope of cross-examination for “clear
abuse of discretion.” United States v. Pacchioli, 718 F.3d 1294, 1303 (11th Cir.), cert. denied,
134 S. Ct. 804 (2013).
                                                34
             Case: 13-13518     Date Filed: 01/27/2015   Page: 35 of 39


      A district court has wide latitude to control the cross-examination of

witnesses, subject to the guarantee of the Confrontation Clause. United States v.

Maxwell, 579 F.3d 1282, 1295 (11th Cir. 2009). The Confrontation Clause

guarantees a criminal defendant the right to impeach adverse witnesses through

cross-examination. United States v. Barrington, 648 F.3d 1178, 1187-88 (11th Cir.

2011). “A defendant’s confrontation rights are satisfied when the cross-

examination permitted exposes the jury to facts sufficient to evaluate the credibility

of the witness and enables defense counsel to establish a record from which he

properly can argue why the witness is less than reliable.” United States v.

Baptista-Rodriguez, 17 F.3d 1354, 1371 (11th Cir. 1994). However, “a witness

may not be impeached with a third party’s characterization or interpretation of a

prior oral statement unless the witness has subscribed to or otherwise adopted the

statement as his own.” United States v. Saget, 991 F.2d 702, 710 (11th Cir. 1993).

      In this case, Carter’s defense counsel sought to cross-examine witness G.S.

regarding statements he allegedly made to law enforcement officers in his first

meeting with them. Specifically, defense counsel referred to the notes from a May

22, 2011 law-enforcement interview with G.S., and proffered that he sought to

impeach G.S. based on G.S.’s alleged statement in that interview that Carter “never

did anything to me because he never did anything to me.” The district court

sustained the government’s objections to defense counsel’s questions on the

                                         35
             Case: 13-13518      Date Filed: 01/27/2015    Page: 36 of 39


ground that counsel was attempting to impeach the witness with notes from a law

enforcement officer that did not constitute a statement of the witness.

      Even if the witness’s alleged prior statement to officers constituted a proper

basis for impeachment, Carter’s argument would nonetheless fail. Assuming that

the district court limited the cross-examination in error, it did not infringe Carter’s

Sixth Amendment right to cross-examination because defense counsel nonetheless

elicited ample evidence to enable the jury to assess G.S.’s credibility. After

abandoning the line of questioning regarding the May 22, 2011 interview with law

enforcement, defense counsel moved on to other prior statements that were

allegedly inconsistent. During this line of questioning, defense counsel continued

asking G.S. about his statements to law enforcement, and the district court

overruled multiple government objections, on hearsay grounds, to Carter’s

attempts to impeach G.S. Importantly, too, G.S. admitted that, during a November

30, 2011 interview, he denied participating in sexual activity with Carter, even

though he testified at trial that he had been forced to masturbate Carter.

      Ultimately then, through cross-examination, the defendant was able to make

clear to the jury that when questioned previously on this subject matter, witness

G.S. had never indicated sexual molestation until two days before the trial. So,

even if some of the district court’s rulings sustaining governmental objections may

have been erroneous, any errors were mitigated by later cross-examination that

                                           36
              Case: 13-13518     Date Filed: 01/27/2015     Page: 37 of 39


elicited this information before the jury. Accordingly, Carter’s Confrontation

Clause rights were not infringed because the district court permitted impeachment

of G.S. that was “sufficient to evaluate the credibility of the witness and enable[d]

defense counsel to establish a record from which he properly can argue why” G.S.

was “less than reliable.” See Baptista-Rodriguez, 17 F.3d at 1371.

F.    Carter’s Motion for Mistrial

      Carter also contends that the district court “erred in denying Carter’s motion

for mistrial” when a witness “testified that Carter committed sexual abuse in

Jamaica.” Carter’s argument on this point is only two sentences long:

                 Carter moved for mistrial when [witness J.D.J.] stated
             Carter committed sexual abuse in Jamaica when such
             notice was not provided to the defense during discovery
             and which motion was denied by the District Court. As
             stated above, this matter concerns credibility findings
             between the government’s witnesses who alleged sexual
             abuse and Carter who denied the allegations and
             therefore this error is not harmless.

(Citation omitted).

      Carter cites no case law and makes no argument explaining why the district

court’s denial of his motion for a mistrial was in error. Accordingly, he has

abandoned this issue. See Denney v. City of Albany, 247 F.3d 1172, 1182 (11th

Cir. 2001) (deeming an issue abandoned where the plaintiffs made “a single

reference” in their brief to the issue, “d[id] not discuss the district court’s analysis



                                           37
             Case: 13-13518      Date Filed: 01/27/2015   Page: 38 of 39


on that issue,” and “d[id] not make any legal or factual argument” as to why the

district court’s decision was in error).

G.    The Testimony of Witness I.M.

      On appeal, Carter also argues that the district court erred in admitting a

witness’s testimony over Carter’s objection on hearsay grounds. The witness,

I.M., testified that Carter sexually touched and abused him in the 1970s when I.M.

was 12 years old, but that he first reported the abuse to police in 2011 after his

brother contacted him.

      Once again, Carter’s argument consists of only two sentences:

                 The District Court overruled Carter’s hearsay
             objection when [I.M.] testified his brother contacted him
             first about Carter’s alleged sexual abuse. As stated
             above, this matter concerns credibility findings between
             the government’s witnesses who alleged sexual abuse
             and Carter who denied the allegations and therefore this
             error is not harmless.

(Citation omitted).

      And, once again, we conclude that Carter has abandoned the issue by failing

to present any factual or legal argument challenging the district court’s

determination. See Denney, 247 F.3d at 1182.

H.    Alleged Cumulative Error




                                           38
              Case: 13-13518     Date Filed: 01/27/2015   Page: 39 of 39


      Carter’s final argument on appeal is that the “cumulative error doctrine

requires reversal of Carter’s convictions even if this court finds that each

individual error is insufficient for reversal.”

      We disagree.

      Carter has not established a single error, let alone the aggregation of “many

errors” that may require for a reversal where the individual errors do not. See

United States v. Baker, 432 F.3d 1189, 1223 (11th Cir. 2005). Accordingly, his

argument under the cumulative error doctrine fails.

                                 III. CONCLUSION

      For the foregoing reasons, we affirm Carter’s convictions for five counts of

traveling in foreign commerce for the purpose of engaging in illicit sexual conduct

with a minor, in violation of 18 U.S.C. § 2423(b), and one count of attempting to

travel in foreign commerce for the purpose of engaging in illicit sexual conduct

with a minor, in violation of 18 U.S.C. § 2423(e).

      AFFIRMED.




                                           39